Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-30 received on 10/26/2020 have been examined, of which claims 1, 10, 19 and 25 are independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-10, 13-15, 17-19, 22-25, 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier et al. (US 2019/0089498).

 Regarding claim 1, Pelletier teaches a method for wireless communication performed by a user equipment (UE) (abstract: WTRU determines the LTE cell partially overlaps in frequency with NR cell, and WTRU receives the NR transmission within the set of resources), comprising: 
operating in a new radio (NR) frequency band (fig 10 shows WTRU 1008 operating in LTE+NR cell 1004 served by NR RAN node 1006; para 246-248; fig. 15 shows overlapping and non-overlapping spectrum and transmission for NR and LTE); and 
communicating with a base station using a resource in the NR frequency band (Para 251: the WTRU receives the NR transmission within the set of NR resources; Para 248: although NR cell 1004 and LTE cell 1002 are shown to be served by separate RAN entities in FIG. 10 (e.g., NR RAN 1006 and LTE RAN 1010, respectively), NR cell 1004 and LTE cell 1002 may be served by a single TRP in some examples (e.g., a TRP with multi-mode capabilities); here, single TRP with multi-mode capability serving as NR cell 1004 and LTE cell 1002 is considered as base station), 
wherein at least a portion of a long term evolution (LTE) frequency band is overlapped by the NR frequency band (Para 287: in FIG. 15, NR RAT may use some or all ranges of a channel bandwidth 1502 for NR transmissions, LTE RAT may use nominal bandwidth 1504 for LTE transmissions, the nominal bandwidth 1504 may include portions where the channel bandwidth 1502 and the nominal bandwidth 1504 overlap).

Regarding claim 10, Pelletier teaches a method for wireless communication performed by a base station (BS) (fig 10, Para 246: LTE assisted NR radio access; Para 248: although NR cell 1004 and LTE cell 1002 are shown to be served by separate RAN entities in FIG. 10 (e.g., NR RAN 1006 and LTE RAN 1010, , comprising: 
operating in a new radio (NR) frequency band (fig 10 shows WTRU 1008 operating in LTE+NR cell 1004 served by NR RAN node 1006; para 246-248; fig. 15 shows overlapping and non-overlapping spectrum and transmission for NR and LTE); and 
communicating with a user equipment using a resource in the NR frequency band (Para 251: the WTRU receives the NR transmission within the set of NR resources), 
wherein at least a portion of a long term evolution (LTE) frequency band is overlapped by the NR frequency band (Para 287: in FIG. 15, NR RAT may use some or all ranges of a channel bandwidth 1502 for NR transmissions, LTE RAT may use nominal bandwidth 1504 for LTE transmissions, the nominal bandwidth 1504 may include portions where the channel bandwidth 1502 and the nominal bandwidth 1504 overlap).

Regarding claim 19, Pelletier teaches a user equipment (UE) for wireless communication (WTRU fig 1b, 10; abstract: WTRU determines the LTE cell partially overlaps in frequency with NR cell, and WTRU receives the NR transmission within the set of resources), comprising: 
a memory (memory 130, 132, fig 1b); and 
one or more processors (processor 118, fig 1b) coupled to the memory (fig 1b), the memory and the one or more processors (Para 50) configured to: 
operate in a new radio (NR) frequency band (fig 10 shows WTRU 1008 operating in LTE+NR cell 1004 served by NR RAN node 1006; para 246-248; fig. 15 shows overlapping and non-overlapping spectrum and transmission for NR and LTE); and 
communicate with a base station using a resource in the NR frequency band (Para 251: the WTRU receives the NR transmission within the set of NR resources; Para 248: although NR cell 1004 and LTE cell 1002 are shown to be served by separate RAN entities in FIG. 10 (e.g., NR RAN 1006 and LTE RAN 1010, respectively), NR cell 1004 and LTE cell 1002 may be served by a single TRP in some examples (e.g., a TRP with multi-mode capabilities); here, single TRP with multi-mode capability serving as NR cell 1004 and LTE cell 1002 is considered as base station), 
wherein at least a portion of a long term evolution (LTE) frequency band is overlapped by the NR frequency band (Para 287: in FIG. 15, NR RAT may use some or all ranges of a channel bandwidth 1502 for NR transmissions, LTE RAT may use nominal bandwidth 1504 for LTE transmissions, the nominal bandwidth 1504 may include portions where the channel bandwidth 1502 and the nominal bandwidth 1504 overlap).

Regarding claim 25, Pelletier teaches a base station for wireless communication (nodes 1006 and 1010 in fig 10; Para 246: LTE assisted NR radio access; Para 248: , comprising: 
a memory (memory 130, 132, fig 1b); and 
one or more processors (processor 118, fig 1b) coupled to the memory (fig 1b), the memory and the one or more processors (Para 50) configured to: 
operate in a new radio (NR) frequency band (fig 10 shows WTRU 1008 operating in LTE+NR cell 1004 served by NR RAN node 1006; para 246-248; fig. 15 shows overlapping and non-overlapping spectrum and transmission for NR and LTE); and 
communicate with a user equipment using a resource in the NR frequency band (Para 251: the WTRU receives the NR transmission within the set of NR resources; Para 248: although NR cell 1004 and LTE cell 1002 are shown to be served by separate RAN entities in FIG. 10 (e.g., NR RAN 1006 and LTE RAN 1010, respectively), NR cell 1004 and LTE cell 1002 may be served by a single TRP in some examples (e.g., a TRP with multi-mode capabilities); here, single TRP with multi-mode capability serving as NR cell 1004 and LTE cell 1002 is considered as base station), 
wherein at least a portion of a long term evolution (LTE) frequency band is overlapped by the NR frequency band (Para 287: in FIG. 15, NR RAT may use .

Regarding claim 4, Pelletier further teaches communicating a LTE transmission with the base station using the LTE frequency band (Para 249: a WTRU may receive LTE RRC signaling, the LTE RRC signaling may configure one or more parameter(s) for performing/receiving transmissions. The transmissions may be performed/received using one or more NR physical data channels; para 290: in approach c), a WTRU may be configured to receive a DCI 1514 over the overlapping bandwidth 1504 (e.g., LTE spectrum), the DCI may be received via an LTE control channel such as the PDCCH and/or EPDCCH).

 Regarding claim 5, 14, 22 and 28, Pelletier further teaches wherein resources in the NR frequency band are concurrently used by a NR system and a LTE system (Para 288: in approach a), a WTRU may be configured to receive an NR transmission that at least partially overlaps with the LTE bandwidth, the NR transmission may be configured to overlap with the LTE bandwidth during a MBSFN subframe 1508 of the LTE scheme).

Regarding claim 6 and 15, Pelletier further teaches wherein a NR transmission is communicated, and wherein the NR transmission is time division multiplexed with a LTE transmission in a LTE subframe (Para 305: a WTRU may send NR uplink transmission in LTE spectrum, the WTRU (e.g., with NR capabilities) may be configured to transmit during some symbols corresponding to a LTE subframe, the WTRU may be configured to transmit in the last symbol of the LTE subframe (or a plurality of symbols at the end of the LTE subframe; Para 298: the MBSFN subframe may include, LTE common reference signals including CRSs, WTRU-specific reference signals, and physical resources used for the NR transmissions, NR (e.g., NR PHY) reference signals).

Regarding claim 13, Pelletier further teaches communicating a LTE transmission with at least one user equipment using the LTE frequency band (Para 249: a WTRU may receive LTE RRC signaling, the LTE RRC signaling may configure one or more parameter(s) for performing/receiving transmissions. The transmissions may be performed/received using one or more NR physical data channels; para 290: in approach c), a WTRU may be configured to receive a DCI 1514 over the overlapping bandwidth 1504 (e.g., LTE spectrum), the DCI may be received via an LTE control channel such as the PDCCH and/or EPDCCH).

Regarding claim 8, 17, 23 and 29, Pelletier further teaches wherein a NR transmission is communicated, and wherein the NR transmission is a downlink transmission (Para 291: the DCI 1520 received over non-overlapping bandwidth 1506 (NR spectrum) may include scheduling information on the resources for receiving NR PHY signals 1522, the WTRU may receive the NR PHY signals .

 Regarding claim 9, 18, 24 and 30, Pelletier further teaches wherein the resource is in the NR frequency band and the LTE frequency band (Para 288: the NR transmission may be configured to overlap with the LTE bandwidth during a MBSFN subframe(s)subframes 1508 of the LTE scheme).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-3, 7, 11-12, 16, 20-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Choi et al. (US 2018/0287760, the fig 4a, 4b and 5 are supported by priority document filed on 3/31/2017).

 Regarding claim 2, 11, 20 and 26, Pelletier teaches the limitations of parent claim, including fig 15 teaching LTE bandwidth overlapping with NR bandwidth. 

Pelletier fails to teach, but Choi teaches wherein at least a portion of each of multiple LTE frequency bands, including the LTE frequency band, is overlapped by the NR frequency band (fig 4a and 5 show multiple LTE frequency bands overlapping with NR frequency band in the flexibly allocated resources; Para 

 Regarding claim 3, 12, 21 and 27, Pelletier teaches the limitations of parent claim, including fig 15 teaching LTE bandwidth overlapping with NR bandwidth. 

Pelletier fails to teach, but Choi teaches wherein multiple sub-bands of the NR frequency band overlap multiple frequency bands of the LTE frequency band (fig 4a and 5 show multiple LTE frequency bands overlapping with multiple of NR frequency sub-bands in the flexibly allocated resources; Para 64: a frequency and a resource are flexibly allocated for efficient coexistence of the LTE system and the 5G system, the LTE system and the 5G system may share and use a resource in an entire system band). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine LTE assisted NR radio access as taught by Pelletier with multiple LTE frequency bands overlapping with NR frequency band as taught by Choi for the benefit of providing 

 Regarding claim 7 and 16, Pelletier fails to teach, but Choi teaches wherein a NR transmission is communicated, and wherein the NR transmission is time division multiplexed with a LTE transmission in a mini-slot within a LTE subframe (fig 4b and Para 64-69 describe that one base station supports 5G cell and LTE cell, the cell is performing 5G communication, and the CRS of LTE needs to be transmitted in the corresponding subframe, the location of specific RE (symbols, time unit that is lower than subframe, thus considered as mini-slots) are punctured where the control signal is transmitted; thus, from fig 4B, the NR transmission is time division multiplexed (combined, sent at different symbols within the subframe) in symbols (considered as mini-slot) within a subframe transmitting LTE control signals). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine LTE assisted NR radio access as taught by Pelletier with multiple LTE frequency bands overlapping with NR frequency band as taught by Choi for the benefit of providing efficient coexistence of the LTE system and the 5G system as taught by Choi in Para 64.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/12/2022